EXHIBIT 10.2

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 19th day
of March, 2008, by and between Force Protection, Inc., a Nevada corporation (the
“Company”), and Michael Moody (the “Executive”).

 

WHEREAS, the Executive is willing to continue to serve the Company, and the
Company is willing to continue to employ the Executive, on the terms and
conditions set forth below;

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 


1.                                       EMPLOYMENT PERIOD.  THE COMPANY HEREBY
AGREES TO EMPLOY THE EXECUTIVE, AND THE EXECUTIVE HEREBY AGREES TO WORK IN THE
EMPLOY OF THE COMPANY, SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT,
FOR THE PERIOD COMMENCING ON MARCH 1, 2008 (THE “EFFECTIVE DATE”) AND ENDING ON
THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE (AS IT MAY BE EXTENDED FROM TIME TO
TIME, THE “EMPLOYMENT PERIOD”).  ON EACH ANNIVERSARY OF THE EFFECTIVE DATE, THE
EMPLOYMENT PERIOD SHALL BE AUTOMATICALLY EXTENDED FOR A ONE YEAR PERIOD UNLESS
EITHER THE COMPANY OR THE EXECUTIVE SHALL GIVE THE OTHER PARTY NOT LESS THAN
NINETY (90) DAYS PRIOR WRITTEN NOTICE OF THE INTENTION TO NOT EXTEND THIS
AGREEMENT (A “NON-RENEWAL NOTICE”).  NOTWITHSTANDING THE FOREGOING, THE
EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE TERMINATED EARLIER IN ACCORDANCE WITH
SECTION 3 HEREOF, SUBJECT TO SECTION 4 HEREOF.


 


2.                                       TERMS OF EMPLOYMENT.


 


(A)                                  POSITION AND DUTIES.


 


(I)                                     DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE SHALL SERVE AS CHIEF EXECUTIVE OFFICER REPORTING TO THE COMPANY’S
BOARD OF DIRECTORS (THE “BOARD”) WITH THE APPROPRIATE AUTHORITY, DUTIES AND
RESPONSIBILITIES ATTENDANT TO SUCH POSITION AND ANY OTHER DUTIES AND
RESPONSIBILITIES THAT MAY BE ASSIGNED BY THE BOARD THAT ARE NOT INCONSISTENT
WITH THE EXECUTIVE’S POSITION AS CHIEF EXECUTIVE OFFICER.  THE COMPANY SHALL USE
ITS BEST EFFORTS TO CAUSE THE EXECUTIVE TO BE NOMINATED FOR RE-ELECTION TO THE
BOARD DURING THE EMPLOYMENT PERIOD.


 


(II)                                  DURING THE EMPLOYMENT PERIOD, AND
EXCLUDING ANY PERIODS OF VACATION AND SICK LEAVE TO WHICH THE EXECUTIVE IS
ENTITLED, THE EXECUTIVE AGREES TO DEVOTE SUBSTANTIALLY ALL OF HIS BUSINESS
ATTENTION AND TIME TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND TO USE THE
EXECUTIVE’S BEST EFFORTS TO PERFORM THE EXECUTIVE’S DUTIES AND RESPONSIBILITIES
WITH THE COMPANY.  DURING THE EMPLOYMENT PERIOD IT SHALL NOT BE A VIOLATION OF
THIS AGREEMENT FOR THE EXECUTIVE TO (A) SERVE ON CIVIC, CHARITABLE OR, WITH
PRIOR APPROVAL OF THE BOARD, CORPORATE BOARDS OR COMMITTEES, (B) MANAGE PASSIVE
PERSONAL INVESTMENTS OR (C) PARTICIPATE IN CHARITABLE, CIVIC, EDUCATIONAL,
COMMUNITY OR INDUSTRY AFFAIRS, SO LONG AS SUCH ACTIVITIES IN THE AGGREGATE DO
NOT INTERFERE OR CONFLICT WITH THE PERFORMANCE OF THE EXECUTIVE’S DUTIES AND
RESPONSIBILITIES AS AN EMPLOYEE OF THE

 

--------------------------------------------------------------------------------


 

Company in accordance with this Agreement or create a potential business or
fiduciary conflict.

 

2

--------------------------------------------------------------------------------


 


(B)                                 COMPENSATION.


 


(I)                                     ANNUAL BASE SALARY.  DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE SHALL RECEIVE A BASE SALARY AT AN ANNUAL RATE
OF NOT LESS THAN $560,000 (BASE SALARY AS DETERMINED FROM TIME TO TIME, THE
“ANNUAL BASE SALARY”), PAYABLE IN ACCORDANCE WITH THE REGULAR PAYROLL PRACTICES
OF THE COMPANY.  ANNUAL BASE SALARY SHALL NOT BE REDUCED AT ANY TIME (INCLUDING
AFTER ANY INCREASE).


 


(II)                                  ANNUAL BONUS.  DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE AN ANNUAL CASH BONUS (“ANNUAL
BONUS”) WITH A TARGET BONUS OPPORTUNITY OF NO MORE THAN 75% OF ANNUAL BASE
SALARY, UPON THE ATTAINMENT OF ONE OR MORE PRE-ESTABLISHED PERFORMANCE GOALS
ESTABLISHED BY THE COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION
COMMITTEE”) AFTER GOOD-FAITH CONSULTATION WITH THE EXECUTIVE.


 


(III)                               EQUITY AWARDS.  IF AN EQUITY-BASED
COMPENSATION PLAN (THE “EQUITY PLAN”) IS APPROVED BY THE STOCKHOLDERS OF THE
COMPANY AT THE 2008 ANNUAL MEETING OF STOCKHOLDERS, THE EXECUTIVE WILL BE
ELIGIBLE TO RECEIVE EQUITY AND OTHER LONG-TERM INCENTIVE AWARDS UNDER SUCH PLAN
FOR WHICH OTHER SENIOR OFFICERS OF THE COMPANY ARE GENERALLY ELIGIBLE.  THE
LEVEL OF THE EXECUTIVE’S PARTICIPATION IN ANY SUCH PLAN, IF ANY, SHALL BE
DETERMINED IN THE SOLE DISCRETION OF THE COMPENSATION COMMITTEE FROM TIME TO
TIME.  ANY AWARDS GRANTED TO THE EXECUTIVE SHALL BE GRANTED PURSUANT TO AND, TO
THE EXTENT NOT CONTRARY TO THE TERMS OF THIS AGREEMENT, SHALL BE SUBJECT TO ALL
OF THE TERMS AND CONDITIONS IMPOSED UNDER COMPANY’S FORM OF EQUITY AWARD
AGREEMENT AND THE EQUITY PLAN.


 


(C)                                  EMPLOYEE BENEFITS.


 


(I)                                     EMPLOYEE BENEFIT PLANS.  DURING THE
EMPLOYMENT PERIOD, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE EXECUTIVE
SHALL BE ENTITLED TO PARTICIPATE IN ALL EMPLOYEE BENEFIT AND OTHER PLANS,
PRACTICES, POLICIES AND PROGRAMS AND FRINGE BENEFITS PROVIDED TO OTHER SENIOR
OFFICERS OF THE COMPANY, SUBJECT TO SATISFYING THE APPLICABLE ELIGIBILITY
REQUIREMENTS.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY MODIFY OR
TERMINATE ANY EMPLOYEE BENEFIT OR OTHER PLAN OR ARRANGEMENT AT ANY TIME IN
ACCORDANCE WITH THE TERMS THEREOF.


 


(II)                                  VACATIONS.  THE EXECUTIVE SHALL BE
ENTITLED TO THREE (3) WEEKS OF PAID VACATION PER CALENDAR YEAR IN ACCORDANCE
WITH THE COMPANY’S POLICY ON ACCRUAL AND USE APPLICABLE TO SENIOR OFFICERS OF
THE COMPANY AS IN EFFECT FROM TIME TO TIME, WHICH VACATION MAY BE TAKEN AT SUCH
TIMES AS THE EXECUTIVE ELECTS WITH DUE REGARD TO THE NEEDS OF THE COMPANY.


 


(III)                               BUSINESS AND ENTERTAINMENT EXPENSES.  UPON
PRESENTATION OF APPROPRIATE DOCUMENTATION, THE EXECUTIVE SHALL BE REIMBURSED IN
ACCORDANCE WITH THE COMPANY’S EXPENSE REIMBURSEMENT POLICY, FOR ALL REASONABLE
BUSINESS AND ENTERTAINMENT EXPENSES INCURRED IN CONNECTION WITH THE PERFORMANCE
OF THE EXECUTIVE’S DUTIES HEREUNDER AND THE COMPANY’S POLICIES WITH REGARD
THERETO.

 

3

--------------------------------------------------------------------------------


 


3.                                       TERMINATION OF EMPLOYMENT.


 


(A)                                  DEATH OR DISABILITY.  THE EXECUTIVE’S
EMPLOYMENT AND THE EMPLOYMENT PERIOD SHALL TERMINATE AUTOMATICALLY UPON THE
EXECUTIVE’S DEATH DURING THE EMPLOYMENT PERIOD.  IF THE COMPANY DETERMINES IN
GOOD FAITH THAT THE DISABILITY OF THE EXECUTIVE HAS OCCURRED DURING THE
EMPLOYMENT PERIOD, IT MAY GIVE TO THE EXECUTIVE WRITTEN NOTICE OF ITS INTENTION
TO TERMINATE THE EXECUTIVE’S EMPLOYMENT AND THE EMPLOYMENT PERIOD.  IN SUCH
EVENT, THE EXECUTIVE’S EMPLOYMENT AND THE EMPLOYMENT PERIOD WITH THE COMPANY
SHALL TERMINATE EFFECTIVE ON THE THIRTIETH (30TH) DAY AFTER RECEIPT OF SUCH
NOTICE BY THE EXECUTIVE (THE “DISABILITY EFFECTIVE DATE”), PROVIDED THAT, WITHIN
THE THIRTY (30) DAYS AFTER SUCH RECEIPT, THE EXECUTIVE SHALL NOT HAVE RETURNED
TO FULL-TIME PERFORMANCE OF THE EXECUTIVE’S DUTIES WITH REASONABLE
ACCOMMODATION.  FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN THE
INABILITY OF THE EXECUTIVE TO PERFORM THE EXECUTIVE’S DUTIES WITH THE COMPANY ON
A FULL-TIME BASIS FOR ONE HUNDRED THIRTY (130) BUSINESS DAYS DURING ANY
CONSECUTIVE TWELVE MONTH PERIOD AS A RESULT OF INCAPACITY DUE TO MENTAL OR
PHYSICAL ILLNESS WHICH IS DETERMINED TO BE TOTAL AND PERMANENT BY A PHYSICIAN
SELECTED BY THE COMPANY AND ACCEPTABLE TO THE EXECUTIVE OR THE EXECUTIVE’S LEGAL
REPRESENTATIVE OR BY THE INSURANCE COMPANY WHICH INSURES THE COMPANY’S LONG-TERM
DISABILITY PLAN IN WHICH THE EXECUTIVE IS ELIGIBLE TO PARTICIPATE.


 


(B)                                 WITH OR WITHOUT CAUSE.  THE COMPANY MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT AND THE EMPLOYMENT PERIOD DURING THE
EMPLOYMENT PERIOD WITH OR WITHOUT CAUSE.  FOR PURPOSES OF THIS AGREEMENT,
“CAUSE” SHALL MEAN (I) THE EXECUTIVE’S MATERIAL BREACH OF THE EXECUTIVE’S DUTIES
AND RESPONSIBILITIES (OTHER THAN AS A RESULT OF THE EXECUTIVE’S DISABILITY)
WHICH IS (A) DEMONSTRABLY WILLFUL AND DELIBERATE ON THE EXECUTIVE’S PART,
(B) COMMITTED IN BAD FAITH OR WITHOUT REASONABLE BELIEF THAT SUCH BREACH IS IN
THE BEST INTERESTS OF THE COMPANY AND (C) NOT REMEDIED WITHIN TEN (10) DAYS
AFTER RECEIPT OF WRITTEN NOTICE FROM THE COMPANY SPECIFYING SUCH BREACH;
(II) THE EXECUTIVE’S INDICTMENT FOR, CONVICTION OF, OR PLEA OF NOLO CONTENDERE
TO, A FELONY; OR (III) THE EXECUTIVE’S GROSS NEGLIGENCE OR ANY ACT OF THEFT,
FRAUD, MISAPPROPRIATION, MALFEASANCE OR DISHONESTY BY THE EXECUTIVE IN
CONNECTION WITH THE PERFORMANCE OF THE EXECUTIVE’S DUTIES TO THE COMPANY WHICH
IS DEMONSTRABLY WILLFUL AND DELIBERATE ON EXECUTIVE’S PART.


 

Cause shall not exist unless and until the Company has delivered to the
Executive a copy of a resolution duly adopted by a majority of the entire Board
at any duly called meeting of the Board (after reasonable notice to the
Executive and an opportunity for the Executive, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board an
event set forth in clauses (i), (ii) or (iii) has occurred and specifying the
particulars thereof in detail.

 

The Company must notify the Executive of any event constituting Cause within
ninety (90) days following the Board’s (excluding, if applicable, the Executive)
knowledge of its existence or such event shall not constitute Cause under this
Agreement.

 


(C)                                  WITH OR WITHOUT GOOD REASON.  THE
EXECUTIVE’S EMPLOYMENT AND THE EMPLOYMENT PERIOD MAY BE TERMINATED BY THE
EXECUTIVE WITH OR WITHOUT GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT, THE
OCCURRENCE OF ANY OF THE FOLLOWING EVENTS FOLLOWING A CHANGE IN CONTROL:


 


(I)                                     (A) ANY CHANGE IN THE AUTHORITY, DUTIES
OR RESPONSIBILITIES THAT IS INCONSISTENT IN ANY MATERIAL AND ADVERSE RESPECT
WITH THE EXECUTIVE’S AUTHORITY, POSITION(S), DUTIES, RESPONSIBILITIES OR STATUS
WITH THE COMPANY IMMEDIATELY PRIOR TO SUCH

 

4

--------------------------------------------------------------------------------


 

Change in Control (including any material and adverse diminution of such duties
or responsibilities) or (B) a material and adverse change in the Executive’s
reporting responsibilities, titles or offices with the Company as in effect
immediately prior to such Change in Control;


 


(II)           A MATERIAL REDUCTION BY THE COMPANY IN THE EXECUTIVE’S RATE OF
ANNUAL BASE SALARY OR ANNUAL TARGET BONUS OPPORTUNITY (INCLUDING ANY MATERIAL
AND ADVERSE CHANGE IN THE FORMULA FOR SUCH ANNUAL BONUS TARGET) AS IN EFFECT
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL OR AS THE SAME MAY BE INCREASED FROM
TIME TO TIME THEREAFTER;


 


(III)          ANY REQUIREMENT OF THE COMPANY THAT THE EXECUTIVE BE BASED
ANYWHERE MORE THAN FIFTY (50) MILES FROM THE PLACE OF BUSINESS WHERE THE
EXECUTIVE IS LOCATED AT THE TIME OF THE CHANGE IN CONTROL;


 


(IV)          THE FAILURE OF THE COMPANY TO CONTINUE IN EFFECT ANY EMPLOYEE
BENEFIT PLAN OR COMPENSATION PLAN IN WHICH THE EXECUTIVE IS PARTICIPATING
IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL AND WHICH IS MATERIAL TO THE
EXECUTIVE’S OVERALL COMPENSATION, UNLESS THE EXECUTIVE IS PERMITTED TO
PARTICIPATE IN OTHER PLANS PROVIDING THE EXECUTIVE WITH BENEFITS OR COMPENSATION
WHICH ARE NOT MATERIALLY LESS, OR THE TAKING OF ANY ACTION BY THE COMPANY WHICH
WOULD MATERIALLY AND ADVERSELY AFFECT THE EXECUTIVE’S PARTICIPATION IN OR
MATERIALLY AND ADVERSELY REDUCE THE EXECUTIVE’S BENEFITS UNDER ANY SUCH PLAN; OR


 


(V)           A MATERIAL BREACH BY THE COMPANY OF THIS AGREEMENT OR ANY OTHER
MATERIAL AGREEMENT IN EFFECT BETWEEN THE EXECUTIVE AND THE COMPANY.


 

Any event described in this Section 3(c) which occurs prior to a Change in
Control, but was at the request of a third party who had indicated an intention
or taken steps reasonably calculated to effect a Change in Control and who
effectuates a Change in Control, shall constitute Good Reason following a Change
in Control for purposes of this Agreement (treating the date of such event as
the date of the Change in Control) notwithstanding that it occurred prior to the
Change in Control.  For purposes of this Agreement, any good faith determination
of Good Reason made by the Executive shall be conclusive; provided, however,
that an isolated, insubstantial and inadvertent action taken in good faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive shall not constitute Good Reason.  The Executive must provide a
Notice of Termination within ninety (90) days of the Executive’s knowledge of an
event constituting Good Reason or such event shall not constitute Good Reason
under this Agreement.  The Company shall have thirty (30) days following its
receipt of a Notice of Termination from the Executive to remedy the condition
the Executive claimed to provide a basis for such termination in the Notice of
Termination.

 

Notwithstanding the foregoing, placing the Executive on a paid leave for up to
ninety (90) days, pending the determination of whether there is a basis to
terminate the Executive for Cause, shall not constitute a “Good Reason” event;
provided, further, that, if the Executive is subsequently terminated for Cause,
then the Executive shall repay any amounts paid by the Company to the Executive
during such paid leave period.

 

5

--------------------------------------------------------------------------------



 


(D)                                 NOTICE OF TERMINATION.  ANY TERMINATION BY
THE COMPANY OR BY THE EXECUTIVE SHALL BE COMMUNICATED BY NOTICE OF TERMINATION
TO THE OTHER PARTY HERETO GIVEN IN ACCORDANCE WITH SECTION 11.  FOR PURPOSES OF
THIS AGREEMENT, A “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE WHICH
(I) INDICATES THE SPECIFIC TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON,
(II) TO THE EXTENT APPLICABLE, SETS FORTH IN REASONABLE DETAIL THE FACTS AND
CIRCUMSTANCES CLAIMED TO PROVIDE A BASIS FOR TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT UNDER THE PROVISION SO INDICATED AND (III) IF THE DATE OF TERMINATION
(AS DEFINED BELOW) IS OTHER THAN THE DATE OF RECEIPT OF SUCH NOTICE, SPECIFIES
THE DATE OF TERMINATION (WHICH DATE SHALL BE NOT LESS THAN THIRTY (30) NOR MORE
THAN SIXTY (60) DAYS AFTER THE GIVING OF SUCH NOTICE).  THE FAILURE BY THE
EXECUTIVE OR THE COMPANY TO SET FORTH IN SUCH NOTICE ANY FACT OR CIRCUMSTANCE
WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT
OF THE EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE THE EXECUTIVE OR THE
COMPANY FROM ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING THE EXECUTIVE’S OR
THE COMPANY’S RIGHTS HEREUNDER.


 


(E)                                  DATE OF TERMINATION.  “DATE OF TERMINATION”
MEANS (I) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY OTHER THAN
FOR DISABILITY, THE DATE OF RECEIPT OF THE NOTICE OF TERMINATION OR ANY LATER
DATE SPECIFIED THEREIN WITHIN SIXTY (60) DAYS OF SUCH NOTICE, (II) IF THE
EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE EXECUTIVE, THIRTY (30) DAYS AFTER
RECEIPT OF THE NOTICE OF TERMINATION (PROVIDED, THAT, THE COMPANY MAY ACCELERATE
THE DATE OF TERMINATION TO AN EARLIER DATE BY PROVIDING THE EXECUTIVE WITH
NOTICE OF SUCH ACTION) AND (III) IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
REASON OF DEATH OR DISABILITY, THE DATE OF TERMINATION SHALL BE THE DATE OF
DEATH OF THE EXECUTIVE OR THE DISABILITY EFFECTIVE DATE, AS THE CASE MAY BE.


 


4.                                       OBLIGATIONS OF THE COMPANY UPON
TERMINATION.


 


(A)                                  NONQUALIFYING TERMINATION.  IF, DURING THE
EMPLOYMENT PERIOD, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL BE
TERMINATED (W) BY THE COMPANY FOR CAUSE, (X) BY THE EXECUTIVE FOR ANY REASON
OTHER THAN FOR GOOD REASON DURING THE CHANGE IN CONTROL TERMINATION PERIOD (AS
DEFINED BELOW) OR FOR ANY REASON DURING THE THIRTY (30) DAY PERIOD IMMEDIATELY
FOLLOWING THE SIX (6) MONTH ANNIVERSARY OF A CHANGE IN CONTROL (THE “WINDOW
PERIOD”), (Y) AS A RESULT OF THE EXECUTIVE’S DEATH, OR (Z) BY THE COMPANY DUE TO
THE EXECUTIVE’S DISABILITY (COLLECTIVELY, A “NONQUALIFYING TERMINATION”), THEN
THE COMPANY SHALL PAY OR PROVIDE THE EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARY
OR ESTATE) WITH THE FOLLOWING PAYMENTS OR BENEFITS:


 


(I)                                     A LUMP-SUM CASH AMOUNT WITHIN THIRTY
(30) DAYS FOLLOWING THE DATE OF TERMINATION EQUAL TO THE SUM OF: (A) THE
EXECUTIVE’S ANNUAL BASE SALARY THROUGH THE DATE OF TERMINATION, AND ANY ACCRUED
VACATION, IN EACH CASE TO THE EXTENT NOT THERETOFORE PAID; (B) OTHER THAN IN
CONNECTION WITH ANY TERMINATION BY THE COMPANY FOR CAUSE, ANY UNPAID BONUS
ACCRUED WITH RESPECT TO THE FISCAL YEAR ENDING ON OR PRECEDING THE DATE OF
TERMINATION; (C) SUBJECT TO PRESENTMENT OF APPROPRIATE DOCUMENTATION, ANY
UNREIMBURSED EXPENSES INCURRED THROUGH THE DATE OF TERMINATION IN ACCORDANCE
WITH COMPANY POLICY; AND (D) A ONE-TIME RELOCATION BENEFIT OF $30,000
(COLLECTIVELY, THE “ACCRUED AMOUNTS”); AND


 


(II)                                  ALL OTHER PAYMENTS, BENEFITS OR FRINGE
BENEFITS TO WHICH THE EXECUTIVE SHALL BE ENTITLED UNDER THE TERMS OF ANY
APPLICABLE COMPENSATION ARRANGEMENT OR BENEFIT, EQUITY OR FRINGE BENEFIT PLAN OR
PROGRAM OR GRANT (THE “OTHER BENEFITS”).

 

6

--------------------------------------------------------------------------------


 


(B)                                 OTHER THAN FOR CAUSE; FOR GOOD REASON;
DELIVERY OF NON-RENEWAL NOTICE.  IF, DURING THE EMPLOYMENT PERIOD, THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED (X) OTHER THAN BY REASON
OF A NONQUALIFYING TERMINATION OR (Y) AS A RESULT OF THE COMPANY’S DELIVERY OF A
NON-RENEWAL NOTICE PURSUANT TO SECTION 1 HEREOF (COLLECTIVELY, A “QUALIFYING
TERMINATION”), THEN, EXCEPT AS OTHERWISE PROVIDED IN SECTION 4(C) AND SUBJECT TO
SECTION 5 AND SECTION 15, THE COMPANY SHALL PAY OR PROVIDE THE EXECUTIVE (OR THE
EXECUTIVE’S BENEFICIARY OR ESTATE) WITH THE FOLLOWING PAYMENTS OR BENEFITS:


 


(I)                                     A LUMP-SUM CASH AMOUNT WITHIN THIRTY
(30) DAYS FOLLOWING THE DATE OF TERMINATION EQUAL TO THE SUM OF THE ACCRUED
AMOUNTS;


 


(II)                                  THE OTHER BENEFITS;


 


(III)                               A LUMP-SUM CASH AMOUNT WITHIN THE CALENDAR
YEAR NEXT FOLLOWING THE CALENDAR YEAR DURING WHICH THE DATE OF TERMINATION
OCCURS EQUAL TO THE PRODUCT OF (A) THE ANNUAL BONUS THE EXECUTIVE WOULD HAVE
BEEN PAID BASED ON THE ACHIEVEMENT OF ACTUAL PERFORMANCE GOALS AND (II) A
FRACTION, THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE FISCAL YEAR IN
WHICH THE DATE OF TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE
DENOMINATOR OF WHICH IS THREE HUNDRED SIXTY-FIVE (365) (THE “PRO-RATA BONUS”);


 


(IV)                              A LUMP-SUM CASH AMOUNT WITHIN THIRTY (30) DAYS
FOLLOWING THE DATE OF TERMINATION EQUAL TO ONE TIMES THE SUM OF (A) THE
EXECUTIVE’S ANNUAL BASE SALARY AND (B) THE GREATEST OF (1) THE EXECUTIVE’S
TARGET BONUS FOR THE FISCAL YEAR IN WHICH THE EXECUTIVE’S DATE OF TERMINATION
OCCURS AND (2) THE AVERAGE OF THE ACTUAL BONUSES EARNED BY THE EXECUTIVE IN
RESPECT OF THE TWO (2) PRECEDING FISCAL YEARS OF THE COMPANY IMMEDIATELY
PRECEDING THE FISCAL YEAR IN WHICH THE DATE OF TERMINATION OCCURS;


 


(V)                                 SUBJECT TO (A) EXECUTIVE’S TIMELY ELECTION
OF CONTINUATION COVERAGE UNDER THE CONSOLIDATED BUDGET OMNIBUS RECONCILIATION
ACT OF 1985, AS AMENDED (“COBRA”), (B) EXECUTIVE’S CONTINUED CO-PAYMENT OF THE
EMPLOYEE PORTION OF ANY CONTRIBUTION OR PREMIUM AT THE SAME LEVEL AND COST TO
EXECUTIVE AS IF EXECUTIVE WERE AN EMPLOYEE OF THE COMPANY (EXCLUDING, FOR
PURPOSES OF CALCULATING COST, AN EMPLOYEE’S ABILITY TO PAY PREMIUMS WITH PRE-TAX
DOLLARS) AND (C) EXECUTIVE’S CONTINUED ELIGIBILITY FOR COBRA CONTINUATION
COVERAGE, THE COMPANY WILL PAY FOR A PERIOD OF UP TO TWELVE (12) MONTHS
FOLLOWING THE DATE OF TERMINATION THE PORTION OF EXECUTIVE’S COBRA PREMIUM
EQUIVALENT TO WHAT THE COMPANY WOULD HAVE PAID IF EXECUTIVE WERE AN EMPLOYEE OF
THE COMPANY.  NOTWITHSTANDING THE FOREGOING, IN THE EVENT EXECUTIVE FAILS TO PAY
ANY REQUIRED CONTRIBUTION OR PREMIUM OR BECOMES EMPLOYED WITH ANOTHER EMPLOYER
AND BECOMES ELIGIBLE TO RECEIVE SUBSTANTIALLY SIMILAR OR IMPROVED MEDICAL,
DENTAL OR VISION BENEFITS FROM SUCH EMPLOYER (WHETHER OR NOT EXECUTIVE ACCEPTS
SUCH BENEFITS), THE COMPANY’S OBLIGATIONS UNDER THIS SECTION 4(B)(V) SHALL
IMMEDIATELY CEASE, EXCEPT THAT THE COMPANY’S OBLIGATION TO CONTINUE TO MAKE
AVAILABLE CONTINUATION COVERAGE UNDER COBRA AT THE FULL COBRA RATES SHALL BE
DETERMINED IN ACCORDANCE WITH COBRA.  EXECUTIVE WILL NOTIFY THE COMPANY OF
EXECUTIVE’S ELIGIBILITY FOR MEDICAL, DENTAL OR VISION BENEFITS FROM A SUBSEQUENT
EMPLOYER WITHIN THIRTY (30) DAYS OF SUCH ELIGIBILITY; AND


 


(VI)                              WITH RESPECT TO OUTSTANDING EQUITY AWARDS HELD
BY THE EXECUTIVE AS OF THE DATE OF TERMINATION, ALL STOCK OPTIONS AND STOCK
APPRECIATION RIGHTS THAT WOULD BECOME VESTED AND EXERCISABLE IF THE EXECUTIVE
HAD CONTINUED TO BE EMPLOYED WITH THE COMPANY DURING THE TWELVE (12) MONTH
PERIOD COMMENCING ON THE

 

7

--------------------------------------------------------------------------------


 

Date of Termination shall vest and become exercisable and the restrictions on
all restricted stock awards, restricted stock units and other equity or
incentive awards that would have lapsed if the Executive had continued to be
employed with the Company during the twelve (12) month period commencing on the
Date of Termination shall lapse and such awards shall become immediately
payable.


 


(C)                                  OTHER THAN FOR CAUSE OR FOR GOOD REASON
FOLLOWING A CHANGE IN CONTROL; DELIVERY OF NON-RENEWAL NOTICE FOLLOWING A CHANGE
IN CONTROL; BY EXECUTIVE DURING THE WINDOW PERIOD.  IF, DURING THE EMPLOYMENT
PERIOD, THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED (X) BY REASON
OF A QUALIFYING TERMINATION (1) DURING THE PERIOD OF TIME BEGINNING WITH A
CHANGE IN CONTROL AND ENDING AT THE END OF THE WINDOW PERIOD (THE “CHANGE IN
CONTROL TERMINATION PERIOD”) OR (2) PRIOR TO THE CHANGE IN CONTROL TERMINATION
PERIOD AND THE EXECUTIVE REASONABLY DEMONSTRATES THAT SUCH TERMINATION WAS AT
THE REQUEST OF A THIRD PARTY WHO HAD INDICATED AN INTENTION OR TAKEN STEPS
REASONABLY CALCULATED TO EFFECT SUCH CHANGE IN CONTROL AND WHO EFFECTUATES SUCH
CHANGE IN CONTROL (OR SUCH TERMINATION WAS OTHERWISE IN ANTICIPATION OF SUCH
CHANGE IN CONTROL) OR (Y) BY THE EXECUTIVE FOR ANY REASON DURING THE WINDOW
PERIOD, THEN, SUBJECT TO SECTION 5 AND SECTION 15, THE COMPANY SHALL PAY OR
PROVIDE THE EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARY OR ESTATE) WITH THE
FOLLOWING PAYMENTS OR BENEFITS:


 


(I)            A LUMP-SUM CASH AMOUNT WITHIN THIRTY (30) DAYS FOLLOWING THE DATE
OF TERMINATION (OR, IF LATER, THE DATE OF THE CHANGE IN CONTROL) EQUAL TO THE
ACCRUED AMOUNTS;


 


(II)           THE OTHER BENEFITS;


 


(III)          A LUMP-SUM CASH AMOUNT WITHIN THE CALENDAR YEAR NEXT FOLLOWING
THE CALENDAR YEAR DURING WHICH THE DATE OF TERMINATION OCCURS EQUAL TO THE
PRO-RATA BONUS;


 


(IV)          A LUMP-SUM CASH AMOUNT WITHIN THIRTY (30) DAYS FOLLOWING THE DATE
OF TERMINATION (OR, IF LATER, THE DATE OF THE CHANGE IN CONTROL) EQUAL TO TWO
TIMES THE SUM OF: (A) EXECUTIVE’S HIGHEST RATE OF ANNUAL BASE SALARY DURING THE
12-MONTH PERIOD PRIOR TO THE DATE OF TERMINATION; AND (B) THE GREATEST OF
(1) THE EXECUTIVE’S TARGET BONUS FOR THE FISCAL YEAR IN WHICH THE EXECUTIVE’S
DATE OF TERMINATION OCCURS, (2) THE EXECUTIVE’S TARGET BONUS FOR THE FISCAL YEAR
IN WHICH THE CHANGE IN CONTROL OCCURS AND (3) THE AVERAGE OF THE ACTUAL BONUSES
EARNED BY THE EXECUTIVE IN RESPECT OF THE TWO (2) PRECEDING FISCAL YEARS OF THE
COMPANY IMMEDIATELY PRECEDING THE FISCAL YEAR IN WHICH THE CHANGE IN CONTROL
OCCURS; AND


 


(V)           COBRA CONTINUATION COVERAGE PURSUANT TO SECTION 4(B)(V)¸EXCEPT
THAT SUCH CONTINUATION COVERAGE SHALL BE FOR UP TO EIGHTEEN (18) MONTHS INSTEAD
OF FOR UP TO TWELVE (12) MONTHS; AND


 


(VI)          WITH RESPECT TO OUTSTANDING EQUITY AWARDS HELD BY THE EXECUTIVE AS
OF THE DATE OF TERMINATION, ALL STOCK OPTIONS AND STOCK APPRECIATION RIGHTS
SHALL VEST AND BECOME EXERCISABLE AND THE RESTRICTIONS ON ALL RESTRICTED STOCK
AWARDS, RESTRICTED STOCK UNITS AND OTHER EQUITY OR INCENTIVE AWARDS SHALL LAPSE
AND SUCH AWARDS SHALL BECOME IMMEDIATELY PAYABLE.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, if the Executive becomes
entitled to, and receives, payments and benefits pursuant to Section 4(b) and
thereafter becomes entitled to payments and benefits pursuant to this
Section 4(c), payments and benefits due under this Section 4(c) shall be reduced
by any amounts received pursuant to Section 4(b).

 


(D)           FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” MEANS THE
OCCURRENCE OF ANY ONE OF THE FOLLOWING EVENTS:


 


(I)            ANY “PERSON” (AS SUCH TERM IS DEFINED IN SECTION 3(A)(9) OF THE
SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) AND AS USED IN SECTIONS
13(D)(3) AND 14(D)(2) OF THE EXCHANGE ACT) IS OR BECOMES A “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 35% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN OUTSTANDING SECURITIES ELIGIBLE TO VOTE FOR THE ELECTION
OF THE BOARD (THE “COMPANY VOTING SECURITIES”); PROVIDED, HOWEVER, THAT THE
EVENT DESCRIBED IN THIS PARAGRAPH (I) SHALL NOT BE DEEMED TO BE A CHANGE IN
CONTROL BY VIRTUE OF ANY OF THE FOLLOWING ACQUISITIONS:  (A) BY THE COMPANY OR
ANY CORPORATION OR OTHER ENTITY IN WHICH THE COMPANY HAS A DIRECT OR INDIRECT
OWNERSHIP INTEREST OF 50% OR MORE OF THE TOTAL COMBINED VOTING POWER OF THE THEN
OUTSTANDING SECURITIES OR INTERESTS OF SUCH CORPORATION OR OTHER ENTITY ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR IN WHICH THE COMPANY HAS THE
RIGHT TO RECEIVE 50% OR MORE OF THE DISTRIBUTION OF PROFITS OR 50% OF THE ASSETS
ON LIQUIDATION OR DISSOLUTION (A “SUBSIDIARY”); (B) BY ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY SUBSIDIARY;
(C) BY ANY UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO AN OFFERING OF
SUCH SECURITIES; (D) PURSUANT TO A NON-CONTROL TRANSACTION (AS DEFINED IN
PARAGRAPH (III) BELOW); OR (E) A TRANSACTION (OTHER THAN ONE DESCRIBED IN
PARAGRAPH (III) BELOW) IN WHICH COMPANY VOTING SECURITIES ARE ACQUIRED FROM THE
COMPANY, IF A MAJORITY OF THE INCUMBENT BOARD (AS DEFINED IN PARAGRAPH
(II) BELOW) APPROVES A RESOLUTION PROVIDING EXPRESSLY THAT THE ACQUISITION
PURSUANT TO THIS CLAUSE (E) DOES NOT CONSTITUTE A CHANGE IN CONTROL UNDER THIS
PARAGRAPH (I);


 


(II)           INDIVIDUALS WHO, ON FEBRUARY 29, 2008, CONSTITUTE THE BOARD (THE
“INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
THEREOF, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT TO FEBRUARY 29,
2008, WHOSE ELECTION OR NOMINATION FOR ELECTION WAS APPROVED BY A VOTE OF AT
LEAST TWO-THIRDS OF THE DIRECTORS COMPRISING THE INCUMBENT BOARD (EITHER BY A
SPECIFIC VOTE OR BY APPROVAL OF THE PROXY STATEMENT OF THE COMPANY IN WHICH SUCH
PERSON IS NAMED AS A NOMINEE FOR DIRECTOR, WITHOUT OBJECTION TO SUCH NOMINATION)
SHALL BE CONSIDERED A MEMBER OF THE INCUMBENT BOARD; PROVIDED, HOWEVER, THAT NO
INDIVIDUAL INITIALLY ELECTED OR NOMINATED AS A DIRECTOR OF THE COMPANY AS A
RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO DIRECTORS OR
ANY OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON
BEHALF OF ANY PERSON OTHER THAN THE BOARD SHALL BE DEEMED TO BE A MEMBER OF THE
INCUMBENT BOARD;


 


(III)          THE CONSUMMATION OF A MERGER, CONSOLIDATION, SHARE EXCHANGE OR
SIMILAR FORM OF CORPORATE TRANSACTION INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES THAT REQUIRES THE APPROVAL OF THE COMPANY’S STOCKHOLDERS (WHETHER
FOR SUCH TRANSACTION OR THE ISSUANCE OF SECURITIES IN THE TRANSACTION OR
OTHERWISE) (A “REORGANIZATION”), UNLESS IMMEDIATELY FOLLOWING SUCH
REORGANIZATION:  (A) MORE THAN 60% OF THE TOTAL VOTING POWER OF (X) THE
CORPORATION RESULTING FROM SUCH REORGANIZATION

 

9

--------------------------------------------------------------------------------


 

(the “Surviving Company”), or (y) if applicable, the ultimate parent corporation
that directly or indirectly has beneficial ownership of 95% of the voting
securities eligible to elect directors of the Surviving Company (the “Parent
Company”), is represented by Company Voting Securities that were outstanding
immediately prior to such Reorganization (or, if applicable, is represented by
shares into which such Company Voting Securities were converted pursuant to such
Reorganization), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among holders thereof immediately prior to the Reorganization; (B) no
person (other than any employee benefit plan (or related trust) sponsored or
maintained by the Surviving Company or the Parent Company) is or becomes the
beneficial owner, directly or indirectly, of 35% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Company (or, if there is no Parent Company, the Surviving Company); and
(C) at least a majority of the members of the board of directors of the Parent
Company (or, if there is no Parent Company, the Surviving Company) following the
consummation of the Reorganization were members of the Incumbent Board at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization (any Reorganization which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Control
Transaction”);


 


(IV)          THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION; OR


 


(V)           THE CONSUMMATION OF A SALE (OR SERIES OF SALES) OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES TO AN ENTITY
THAT IS NOT AN AFFILIATE OF THE COMPANY.


 


NOTWITHSTANDING THE FOREGOING, A CHANGE IN CONTROL SHALL NOT BE DEEMED TO OCCUR
SOLELY BECAUSE ANY PERSON ACQUIRES BENEFICIAL OWNERSHIP OF 35% OR MORE OF THE
COMPANY VOTING SECURITIES AS A RESULT OF THE ACQUISITION OF COMPANY VOTING
SECURITIES BY THE COMPANY WHICH REDUCES THE NUMBER OF COMPANY VOTING SECURITIES
OUTSTANDING; PROVIDED, THAT, IF AFTER SUCH ACQUISITION BY THE COMPANY SUCH
PERSON BECOMES THE BENEFICIAL OWNER OF ADDITIONAL COMPANY VOTING SECURITIES THAT
INCREASES THE PERCENTAGE OF OUTSTANDING COMPANY VOTING SECURITIES BENEFICIALLY
OWNED BY SUCH PERSON, A CHANGE IN CONTROL SHALL THEN OCCUR.


 


5.             RELEASE REQUIRED; RESIGNATIONS.  ANY AMOUNTS PAYABLE PURSUANT TO
SECTION 4 AND SECTION 6 (OTHER THAN ACCRUED AMOUNTS AND OTHER BENEFITS) SHALL
ONLY BE PAYABLE IF THE EXECUTIVE EXECUTES AND DELIVERS TO THE COMPANY (AND DOES
NOT REVOKE) A GENERAL RELEASE OF CLAIMS IN A FORM SUBSTANTIALLY IN THE FORM OF
EXHIBIT A ATTACHED HERETO.  IN ADDITION, UPON ANY TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL PROMPTLY RESIGN FROM THE BOARD
AND ANY OTHER POSITION AS AN OFFICER, DIRECTOR OR FIDUCIARY OF ANY
COMPANY-RELATED ENTITY.


 


6.             CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.  (A)  ANYTHING IN
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE EVENT IT SHALL BE
DETERMINED THAT ANY PAYMENT, AWARD, BENEFIT OR DISTRIBUTION (OR ANY ACCELERATION
OF ANY PAYMENT, AWARD, BENEFIT OR DISTRIBUTION) BY THE COMPANY (OR ANY OF ITS
AFFILIATED ENTITIES) OR ANY ENTITY WHICH EFFECTUATES A CHANGE IN CONTROL (OR ANY
OF ITS AFFILIATED ENTITIES) TO OR FOR THE BENEFIT OF THE EXECUTIVE (WHETHER
PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE, BUT DETERMINED WITHOUT
REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION 6) (A “PAYMENT”)
WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), OR

 

10

--------------------------------------------------------------------------------


 

any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), then the Company
shall pay the Executive an additional payment (a “Gross-Up Payment”) in an
amount such that, after payment by the Executive of all taxes (including any
interest or penalties imposed with respect to such taxes) including, without
limitation, any income and employment taxes (and any interest and penalties
imposed with respect thereto) and any Excise Tax imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.  For purposes of determining the amount of
the Gross-Up Payment, the Executive shall be deemed to (i) pay federal income
taxes at the highest marginal rates of federal income taxation for the calendar
year in which the Gross-Up Payment is to be made, and (ii) pay applicable state
and local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-Up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.

 


(B)           SUBJECT TO THE PROVISIONS OF SECTION 6(A), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION 6, INCLUDING WHETHER AND WHEN A GROSS-UP
PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS
TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATIONS, SHALL BE MADE BY THE PUBLIC
ACCOUNTING FIRM THAT IS RETAINED BY THE COMPANY AS OF THE DATE IMMEDIATELY PRIOR
TO THE CHANGE IN CONTROL (THE “ACCOUNTING FIRM”) WHICH SHALL PROVIDE DETAILED
SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE EXECUTIVE WITHIN FIFTEEN
(15) BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE COMPANY OR THE EXECUTIVE
THAT THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE
COMPANY (COLLECTIVELY, THE “DETERMINATION”).  NOTWITHSTANDING THE FOREGOING, IN
THE EVENT (I) THE BOARD SHALL DETERMINE PRIOR TO THE CHANGE IN CONTROL THAT THE
ACCOUNTING FIRM IS PRECLUDED FROM PERFORMING SUCH SERVICES UNDER APPLICABLE
AUDITOR INDEPENDENCE RULES, (II) THE AUDIT COMMITTEE OF THE BOARD DETERMINES
THAT IT DOES NOT WANT THE ACCOUNTING FIRM TO PERFORM SUCH SERVICES BECAUSE OF
AUDITOR INDEPENDENCE CONCERNS OR (III) THE ACCOUNTING FIRM IS SERVING AS
ACCOUNTANT OR AUDITOR FOR THE INDIVIDUAL, ENTITY OR GROUP EFFECTING THE CHANGE
IN CONTROL, THE BOARD SHALL APPOINT ANOTHER NATIONALLY RECOGNIZED PUBLIC
ACCOUNTING FIRM TO MAKE THE DETERMINATIONS REQUIRED HEREUNDER (WHICH ACCOUNTING
FIRM SHALL THEN BE REFERRED TO AS THE ACCOUNTING FIRM HEREUNDER).  ALL FEES AND
EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE SOLELY BY THE COMPANY AND THE
COMPANY SHALL ENTER INTO ANY AGREEMENT REQUESTED BY THE ACCOUNTING FIRM IN
CONNECTION WITH THE PERFORMANCE OF THE SERVICES HEREUNDER.  THE GROSS-UP PAYMENT
UNDER THIS SECTION 6 WITH RESPECT TO ANY PAYMENTS SHALL BE MADE NO LATER THAN
THIRTY (30) DAYS FOLLOWING SUCH PAYMENT AND, IN NO EVENT, LATER THAN THE
CALENDAR YEAR NEXT FOLLOWING THE CALENDAR YEAR IN WHICH THE EXECUTIVE REMITS THE
TAXES TO WHICH SUCH GROSS-UP PAYMENT RELATES.  IF THE ACCOUNTING FIRM DETERMINES
THAT NO EXCISE TAX IS PAYABLE BY THE EXECUTIVE, IT SHALL FURNISH THE EXECUTIVE
WITH A WRITTEN OPINION TO SUCH EFFECT, AND TO THE EFFECT THAT FAILURE TO REPORT
THE EXCISE TAX, IF ANY, ON THE EXECUTIVE’S APPLICABLE FEDERAL INCOME TAX RETURN
WILL NOT RESULT IN THE IMPOSITION OF A NEGLIGENCE OR SIMILAR PENALTY.  THE
DETERMINATION BY THE ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND THE
EXECUTIVE.  AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF
THE CODE AT THE TIME OF THE DETERMINATION, IT IS POSSIBLE THAT GROSS-UP PAYMENTS
WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN MADE
(“UNDERPAYMENT”) OR GROSS-UP PAYMENTS ARE MADE BY THE COMPANY WHICH SHOULD NOT
HAVE BEEN MADE (“OVERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE
MADE HEREUNDER.  IN THE EVENT THAT THE EXECUTIVE THEREAFTER IS REQUIRED TO MAKE
PAYMENT OF ANY ADDITIONAL EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE
AMOUNT OF THE UNDERPAYMENT THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT (TOGETHER
WITH INTEREST AT THE RATE PROVIDED IN SECTION 1274(B)(2)(B) OF THE CODE) SHALL
BE PROMPTLY PAID BY THE COMPANY TO OR FOR THE BENEFIT OF THE EXECUTIVE.  IN THE
EVENT THE AMOUNT OF THE GROSS-UP PAYMENT EXCEEDS THE AMOUNT NECESSARY TO
REIMBURSE THE EXECUTIVE FOR THE

 

11

--------------------------------------------------------------------------------


 

Executive’s Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by the Executive to or for the benefit of the Company.  The Executive shall
cooperate, to the extent the Executive’s expenses are reimbursed by the Company,
with any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.


 


(C)           NOTHING IN THIS SECTION 6 IS INTENDED TO VIOLATE THE
SARBANES-OXLEY ACT AND TO THE EXTENT THAT ANY ADVANCE HEREUNDER WOULD DO SO,
SUCH OBLIGATION SHALL BE MODIFIED SO AS TO MAKE THE ADVANCE A NONREFUNDABLE
PAYMENT TO THE EXECUTIVE.


 


7.             RESTRICTIVE COVENANTS.


 


(A)           NON-COMPETE.  DURING THE EMPLOYMENT PERIOD AND FOR A TWELVE (12)
MONTH PERIOD AFTER THE DATE OF TERMINATION (THE “RESTRICTED PERIOD”), THE
EXECUTIVE SHALL NOT DIRECTLY OR INDIRECTLY (WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY):


 


(I)            HOLD A 5% OR GREATER EQUITY (INCLUDING STOCK OPTIONS WHETHER OR
NOT EXERCISABLE), VOTING OR PROFIT PARTICIPATION INTEREST IN A COMPETITIVE
ENTERPRISE, OR


 


(II)           ASSOCIATE (INCLUDING AS AN OFFICER, EMPLOYEE, PARTNER,
CONSULTANT, AGENT OR ADVISOR) WITH A COMPETITIVE ENTERPRISE AND IN CONNECTION
WITH THE EXECUTIVE’S ASSOCIATION ENGAGE, OR DIRECTLY OR INDIRECTLY MANAGE OR
SUPERVISE PERSONNEL ENGAGED, IN ANY ACTIVITY:


 

(A)          THAT IS SUBSTANTIALLY RELATED TO ANY ACTIVITY THAT THE EXECUTIVE
WAS ENGAGED IN WITH THE COMPANY OR ANY OF ITS AFFILIATED ENTITIES DURING THE
TWELVE (12) MONTHS PRIOR TO THE DATE OF TERMINATION (EXCLUDING AS A DIRECTOR),

 

(B)           THAT IS SUBSTANTIALLY RELATED TO ANY ACTIVITY FOR WHICH THE
EXECUTIVE HAD DIRECT OR INDIRECT MANAGERIAL OR SUPERVISORY RESPONSIBILITY WITH
THE COMPANY OR ANY OF ITS AFFILIATED ENTITIES DURING THE TWELVE (12) MONTHS
PRIOR TO THE DATE OF TERMINATION, OR

 

(C)           THAT CALLS FOR THE APPLICATION OF SPECIALIZED KNOWLEDGE OR SKILLS
SUBSTANTIALLY RELATED TO THOSE USED BY THE EXECUTIVE IN HIS ACTIVITIES WITH THE
COMPANY OR ANY OF ITS AFFILIATED ENTITIES DURING THE TWELVE (12) MONTHS PRIOR TO
THE DATE OF TERMINATION.

 

For purposes of this Agreement, “Competitive Enterprise” means any business
enterprise anywhere worldwide that either (A) engages in the manufacture and
sale of blast- and ballistic- protected wheeled vehicles for the US or foreign
militaries or (B) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.

 


(B)           NON-SOLICIT.  DURING THE RESTRICTED PERIOD, THE EXECUTIVE SHALL
NOT, IN ANY MANNER, DIRECTLY OR INDIRECTLY (WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY):  (I) SOLICIT ANY CLIENT TO TRANSACT BUSINESS WITH A COMPETITIVE
ENTERPRISE OR TO REDUCE OR REFRAIN FROM DOING ANY BUSINESS WITH THE COMPANY OR
ANY OF ITS AFFILIATED ENTITIES, (II) TRANSACT BUSINESS WITH ANY CLIENT THAT
WOULD CAUSE THE EXECUTIVE TO BE ENGAGED IN A COMPETITIVE ENTERPRISE, (III)

 

12

--------------------------------------------------------------------------------


 

interfere with or damage any relationship between the Company or any of its
affiliated entities and a Client or (iv) Solicit anyone who is then an employee
of the Company or any of its affiliated entities to resign from the Company or
affiliated entity or to apply for or accept employment with any other business
or enterprise.


 


(C)           FOR PURPOSES OF THIS AGREEMENT, A “CLIENT” MEANS ANY CLIENT OR
PROSPECTIVE CLIENT OF THE COMPANY OR ANY OF ITS AFFILIATED ENTITIES TO WHOM THE
EXECUTIVE PROVIDED SERVICES, OR FOR WHOM THE EXECUTIVE TRANSACTED BUSINESS, OR
WHOSE IDENTITY BECAME KNOWN TO THE EXECUTIVE IN CONNECTION WITH HIS RELATIONSHIP
WITH OR EMPLOYMENT BY THE COMPANY OR ANY OF ITS AFFILIATED ENTITIES, AND
“SOLICIT” MEANS ANY DIRECT OR INDIRECT COMMUNICATION OF ANY KIND, REGARDLESS OF
WHO INITIATES IT, THAT IN ANY WAY INVITES, ADVISES, ENCOURAGES OR REQUESTS ANY
PERSON TO TAKE OR REFRAIN FROM TAKING ANY ACTION.


 


(D)           CONFIDENTIAL INFORMATION.  THE EXECUTIVE HEREBY ACKNOWLEDGES THAT,
AS AN EMPLOYEE OF THE COMPANY, HE WILL HAVE ACCESS TO CONFIDENTIAL INFORMATION
OF A SPECIAL AND UNIQUE NATURE AND VALUE RELATING TO THE COMPANY AND ITS
STRATEGIC PLAN AND FINANCIAL OPERATIONS.  THE EXECUTIVE FURTHER RECOGNIZES AND
ACKNOWLEDGES THAT ALL SUCH CONFIDENTIAL INFORMATION IS THE EXCLUSIVE PROPERTY OF
THE COMPANY, IS MATERIAL AND CONFIDENTIAL, AND IS CRITICAL TO THE SUCCESSFUL
CONDUCT OF THE BUSINESS OF THE COMPANY.  ACCORDINGLY, THE EXECUTIVE HEREBY
COVENANTS AND AGREES THAT HE SHALL NOT AT ANY TIME, DIRECTLY OR INDIRECTLY,
DIVULGE, REVEAL OR COMMUNICATE ANY SUCH CONFIDENTIAL INFORMATION TO ANY PERSON,
FIRM, CORPORATION OR ENTITY WHATSOEVER, OR USE ANY SUCH CONFIDENTIAL INFORMATION
FOR HIS OWN BENEFIT OR FOR THE BENEFIT OF OTHERS.  NOTWITHSTANDING THE
FOREGOING, THE EXECUTIVE SHALL BE AUTHORIZED TO DISCLOSE CONFIDENTIAL
INFORMATION (I) AS MAY BE REQUIRED BY LAW OR LEGAL PROCESS AFTER PROVIDING THE
COMPANY WITH PRIOR WRITTEN NOTICE AND AN OPPORTUNITY TO RESPOND TO SUCH
DISCLOSURE (UNLESS SUCH NOTICE IS PROHIBITED BY LAW), (II) IN ANY CRIMINAL
PROCEEDING AGAINST HIM AFTER PROVIDING THE COMPANY WITH PRIOR WRITTEN NOTICE AND
AN OPPORTUNITY TO SEEK PROTECTION FOR SUCH CONFIDENTIAL INFORMATION, AND
(III) WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


(E)           RETURN OF COMPANY PROPERTY.  ON THE DATE OF TERMINATION (OR AT ANY
TIME PRIOR THERETO AT THE COMPANY’S REQUEST), THE EXECUTIVE SHALL RETURN ALL
PROPERTY (BOTH TANGIBLE AND INTELLECTUAL) BELONGING TO THE COMPANY OR ANY OF ITS
AFFILIATED ENTITIES (INCLUDING, BUT NOT LIMITED TO, FILES, MONTHLY MANAGEMENT
FINANCIAL BOOKLETS, PROJECTIONS, FORECASTS, BALANCE SHEETS, INCOME STATEMENTS,
AUDITED FINANCIAL STATEMENTS, TOTAL COST DEVELOPMENT BUDGETS, ACTUAL OR
PROSPECTIVE PURCHASER OR CUSTOMER LISTS, WRITTEN PROPOSALS AND STUDIES, PLANS,
DRAWINGS, SPECIFICATIONS, REPORTS TO CREDITORS, BOOKS, ACCOUNTS, REPORTS TO
DIRECTORS, MINUTES, RESOLUTIONS, CERTIFICATES, BANK ACCOUNT NUMBERS, PASSWORDS,
ROLODEXES, IDENTIFICATION CARDS, CREDIT CARDS, COMPUTERS, FAX MACHINES, CELLULAR
OR OTHER TELEPHONES, BLACKBERRIES, BEEPERS, PDA’S, KEYS, CARD ACCESS KEYS TO ANY
BUILDING OF THE COMPANY OR ANY OF ITS AFFILIATED ENTITIES, DEEDS, CONTRACTS,
OFFICE EQUIPMENT AND SUPPLIES, RECORDS, COMPUTER DISKS AND ANY OTHER DOCUMENTS
OR THINGS RECEIVED OR ACQUIRED IN CONNECTION WITH THE EXECUTIVE’S EMPLOYMENT
WITH THE COMPANY) WITHOUT RETAINING ANY COPIES OR EXTRACTS THEREOF.


 


(F)            NONDISPARAGEMENT.  THE EXECUTIVE AGREES NOT TO MAKE NEGATIVE
COMMENTS OR OTHERWISE DISPARAGE THE COMPANY OR ANY OF ITS AFFILIATED ENTITIES OR
ITS OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, SHAREHOLDERS, AGENTS OR PRODUCTS,
IN ANY MANNER LIKELY TO BE HARMFUL TO THEM OR THEIR BUSINESS, BUSINESS
REPUTATION OR PERSONAL REPUTATION.

 

13

--------------------------------------------------------------------------------


 


(G)           COOPERATION.  UPON THE RECEIPT OF REASONABLE NOTICE FROM THE
COMPANY (INCLUDING OUTSIDE COUNSEL), THE EXECUTIVE AGREES THAT WHILE EMPLOYED BY
THE COMPANY AND THEREAFTER, THE EXECUTIVE WILL RESPOND AND PROVIDE INFORMATION
WITH REGARD TO MATTERS IN WHICH THE EXECUTIVE HAS KNOWLEDGE AS A RESULT OF THE
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, AND WILL PROVIDE REASONABLE ASSISTANCE
TO THE COMPANY, ITS AFFILIATED ENTITIES AND THEIR RESPECTIVE REPRESENTATIVES IN
DEFENSE OF ANY CLAIMS THAT MAY BE MADE AGAINST THE COMPANY OR ANY OF ITS
AFFILIATED ENTITIES, AND WILL ASSIST THE COMPANY AND ITS AFFILIATED ENTITIES IN
THE PROSECUTION OF ANY CLAIMS THAT MAY BE MADE BY THE COMPANY OR ANY OF ITS
AFFILIATED ENTITIES, TO THE EXTENT THAT SUCH CLAIMS MAY RELATE TO THE PERIOD OF
THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY.  THE EXECUTIVE AGREES TO PROMPTLY
INFORM THE COMPANY IF THE EXECUTIVE BECOMES AWARE OF ANY LAWSUITS INVOLVING SUCH
CLAIMS THAT MAY BE FILED OR THREATENED AGAINST THE COMPANY OR ANY OF ITS
AFFILIATED ENTITIES.  THE EXECUTIVE ALSO AGREES TO PROMPTLY INFORM THE COMPANY
(TO THE EXTENT THAT THE EXECUTIVE IS LEGALLY PERMITTED TO DO SO) IF THE
EXECUTIVE IS ASKED TO ASSIST IN ANY INVESTIGATION OF THE COMPANY OR ANY OF ITS
AFFILIATED ENTITIES (OR THEIR ACTIONS), REGARDLESS OF WHETHER A LAWSUIT OR OTHER
PROCEEDING HAS THEN BEEN FILED AGAINST THE COMPANY OR ANY OF ITS AFFILIATED
ENTITIES WITH RESPECT TO SUCH INVESTIGATION, AND SHALL NOT DO SO UNLESS LEGALLY
REQUIRED.


 


(H)           SURVIVAL.  THE OBLIGATIONS CONTAINED IN THIS SECTION 7 SHALL
SURVIVE THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT AND THE EMPLOYMENT PERIOD
AND SHALL BE FULLY ENFORCEABLE THEREAFTER.


 


(I)            VALIDITY.  THE TERMS AND PROVISIONS OF THIS SECTION 7 ARE
INTENDED TO BE SEPARATE AND DIVISIBLE PROVISIONS AND IF, FOR ANY REASON, ANY ONE
OR MORE OF THEM IS HELD TO BE INVALID OR UNENFORCEABLE, NEITHER THE VALIDITY NOR
THE ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT SHALL THEREBY BE
AFFECTED.  THE PARTIES HERETO ACKNOWLEDGE THAT THE POTENTIAL RESTRICTIONS ON THE
EXECUTIVE’S FUTURE EMPLOYMENT IMPOSED BY THIS SECTION 7 ARE REASONABLE IN BOTH
DURATION AND GEOGRAPHIC SCOPE AND IN ALL OTHER RESPECTS.  IF FOR ANY REASON ANY
COURT OF COMPETENT JURISDICTION SHALL FIND ANY PROVISIONS OF THIS SECTION 7
UNREASONABLE IN DURATION OR GEOGRAPHIC SCOPE OR OTHERWISE, THE EXECUTIVE AND THE
COMPANY AGREE THAT THE RESTRICTIONS AND PROHIBITIONS CONTAINED HEREIN SHALL BE
EFFECTIVE TO THE FULLEST EXTENT ALLOWED UNDER APPLICABLE LAW IN SUCH
JURISDICTION.


 


(J)            TOLLING.  IN THE EVENT OF ANY VIOLATION OF THE PROVISIONS OF THIS
SECTION 7, THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE POST-TERMINATION
RESTRICTIONS CONTAINED IN THIS SECTION 7 SHALL BE EXTENDED BY A PERIOD OF TIME
EQUAL TO THE PERIOD OF SUCH VIOLATION, IT BEING THE INTENTION OF THE PARTIES
HERETO THAT THE RUNNING OF THE APPLICABLE POST-TERMINATION RESTRICTION PERIOD
SHALL BE TOLLED DURING ANY PERIOD OF SUCH VIOLATION.


 


8.             WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ALL PAYMENTS
DUE TO THE EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARY OR ESTATE) HEREUNDER ALL
TAXES WHICH, BY APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW OR REGULATION, THE
COMPANY IS REQUIRED TO WITHHOLD THEREFROM.


 


9.             REIMBURSEMENT OF EXPENSES.


 


(A)           IF ANY CONTEST OR DISPUTE SHALL ARISE UNDER THIS AGREEMENT
INVOLVING ANY ASPECT OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE
TERMINATION OF THAT EMPLOYMENT (INCLUDING THE COVENANTS CONTAINED IN SECTION 7
AND THE EQUITY AWARDS UNDER SECTION 2(B)(III)) OR INVOLVING THE FAILURE OR
REFUSAL OF THE COMPANY TO PERFORM FULLY IN ACCORDANCE WITH THE TERMS HEREOF (A
“DISPUTE”) AND THE EXECUTIVE PREVAILS ON THE MATERIAL ISSUES IN SUCH

 

14

--------------------------------------------------------------------------------


 

Dispute, the Company shall, upon presentment of appropriate documentation (which
submission shall be made within forty-five (45) days after the resolution of
such Dispute), promptly pay or reimburse the Executive, for all reasonable legal
fees and expenses (including costs of the arbitrators) incurred by the Executive
in connection with such Dispute.


 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 9(A), THE COMPANY SHALL,
ON A QUARTERLY BASIS, UPON PRESENTMENT OF APPROPRIATE DOCUMENTATION (WHICH
SUBMISSION SHALL BE MADE WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF SUCH
QUARTER), REIMBURSE THE EXECUTIVE FOR ALL LEGAL FEES AND EXPENSES (INCLUDING
COSTS OF THE ARBITRATORS), IF ANY, INCURRED BY THE EXECUTIVE IN CONNECTION WITH
A DISPUTE ARISING ON OR AFTER A CHANGE IN CONTROL (OR OTHERWISE RELATED TO A
CHANGE IN CONTROL), EXCEPT THAT THE EXECUTIVE SHALL REIMBURSE THE COMPANY (TO
THE EXTENT PERMITTED UNDER APPLICABLE LAW) FOR THE FEES AND EXPENSES ADVANCED
(I) IN THE EVENT THE EXECUTIVE’S CLAIMS ARE DETERMINED TO HAVE BEEN ADVANCED BY
THE EXECUTIVE IN BAD FAITH OR WERE FRIVOLOUS OR (II) TO THE EXTENT THAT SUCH
LEGAL FEES AND EXPENSES ARE DETERMINED TO BE UNREASONABLE.


 


10.           SUCCESSORS; BINDING AGREEMENT.


 


(A)           THIS AGREEMENT SHALL NOT BE TERMINATED BY ANY REORGANIZATION.  IN
THE EVENT OF ANY REORGANIZATION, THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON THE SURVIVING OR RESULTING CORPORATION OR THE PERSON OR ENTITY TO
WHICH SUCH ASSETS ARE TRANSFERRED.


 


(B)           THE COMPANY AGREES THAT CONCURRENTLY WITH ANY REORGANIZATION THAT
DOES NOT CONSTITUTE A NON-CONTROL TRANSACTION, IT WILL CAUSE ANY SUCCESSOR OR
TRANSFEREE UNCONDITIONALLY TO ASSUME, BY WRITTEN INSTRUMENT DELIVERED TO THE
EXECUTIVE (OR THE EXECUTIVE’S BENEFICIARY OR ESTATE), ALL OF THE OBLIGATIONS OF
THE COMPANY HEREUNDER.  FAILURE OF THE COMPANY TO OBTAIN SUCH ASSUMPTION PRIOR
TO THE EFFECTIVENESS OF ANY SUCH REORGANIZATION SHALL BE A MATERIAL BREACH OF
THIS AGREEMENT AND SHALL CONSTITUTE GOOD REASON HEREUNDER AND SHALL ENTITLE THE
EXECUTIVE TO COMPENSATION AND OTHER BENEFITS FROM THE COMPANY IN THE SAME AMOUNT
AND ON THE SAME TERMS AS THE EXECUTIVE WOULD BE ENTITLED HEREUNDER IF THE
EXECUTIVE’S EMPLOYMENT WERE TERMINATED FOLLOWING A CHANGE IN CONTROL BY REASON
OF A QUALIFYING TERMINATION.  FOR PURPOSES OF IMPLEMENTING THE FOREGOING, THE
DATE ON WHICH ANY SUCH REORGANIZATION BECOMES EFFECTIVE SHALL BE DEEMED THE DATE
GOOD REASON OCCURS, AND SHALL BE THE DATE OF TERMINATION, IF REQUESTED BY THE
EXECUTIVE.


 


(C)           THIS AGREEMENT IS PERSONAL TO THE EXECUTIVE AND WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY SHALL NOT BE ASSIGNABLE BY THE EXECUTIVE.  THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY, THE EXECUTIVE’S
PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES.  IF THE EXECUTIVE SHALL DIE WHILE ANY
AMOUNTS WOULD BE PAYABLE TO THE EXECUTIVE HEREUNDER HAD THE EXECUTIVE CONTINUED
TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE PAID IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO SUCH PERSON OR PERSONS APPOINTED
IN WRITING BY THE EXECUTIVE TO RECEIVE SUCH AMOUNTS OR, IF NO PERSON IS SO
APPOINTED, TO THE EXECUTIVE’S ESTATE.


 


11.           NOTICES.  FOR PURPOSES OF THIS AGREEMENT, ALL NOTICES AND OTHER
COMMUNICATIONS REQUIRED OR PERMITTED HEREUNDER (EACH, A “NOTICE”) SHALL BE IN
WRITING AND SHALL BE SENT BY EITHER PARTY BY PERSONAL DELIVERY, E-MAIL, FAX
(WITH A NOTICE CONTEMPORANEOUSLY GIVEN BY ANOTHER METHOD SPECIFIED IN THIS
SECTION 11), RECOGNIZED OVERNIGHT COMMERCIAL COURIER OR UNITED STATES MAIL
(CERTIFIED AND RETURN RECEIPT REQUESTED, POSTAGE PREPAID) AND SHALL BE

 

15

--------------------------------------------------------------------------------


 

deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, addressed as follows:


 

If to the Company:

 

Force Protection, Inc.

 

 

9801 Highway 78, Building No. 1

 

 

Ladson, South Carolina 29456-3802

 

 

Attention: Co-General Counsel & Secretary

 

 

Facsimile: (843) 553.1311

 

 

 

If to the Executive:

 

To the Executive’s last address (or to the last

 

 

facsimile number) shown on the records

 

 

of the Company

 

 

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt (or refusal of receipt).

 


12.           FULL SETTLEMENT; NO MITIGATION.  THE COMPANY’S OBLIGATION TO MAKE
ANY PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS
OBLIGATIONS HEREUNDER SHALL BE IN LIEU OF AND IN FULL SETTLEMENT OF ALL OTHER
SEVERANCE OR SIMILAR PAYMENTS TO THE EXECUTIVE UNDER ANY OTHER SEVERANCE OR
EMPLOYMENT AGREEMENT BETWEEN THE EXECUTIVE AND THE COMPANY, ANY SEVERANCE PLAN
OF THE COMPANY AND ANY STATUTORY ENTITLEMENT (INCLUDING NOTICE OF TERMINATION,
TERMINATION PAY AND/OR SEVERANCE PAY).  THE COMPANY’S OBLIGATIONS HEREUNDER
SHALL NOT BE AFFECTED BY ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER
CLAIM, RIGHT OR ACTION WHICH THE COMPANY MAY HAVE AGAINST THE EXECUTIVE OR
OTHERS.  IN NO EVENT SHALL THE EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT
OR TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO THE
EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT AND, EXCEPT AS PROVIDED
IN SECTION 4(B)(V), SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT THE
EXECUTIVE OBTAINS OTHER EMPLOYMENT.


 


13.           GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF SOUTH CAROLINA WITHOUT REGARD
TO THE PRINCIPLE OF CONFLICTS OF LAWS.  THE INVALIDITY OR UNENFORCEABILITY OF
ANY PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY
OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.


 


14.           DISPUTES.


 


(A)           MANDATORY ARBITRATION.  SUBJECT TO THE PROVISIONS OF THIS
SECTION 14, ANY DISPUTE WILL BE FINALLY SETTLED BY ARBITRATION IN CHARLESTON,
SOUTH CAROLINA ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”)
UNDER ITS COMMERCIAL ARBITRATION RULES THEN IN EFFECT.  HOWEVER, THE AAA’S
COMMERCIAL ARBITRATION RULES WILL BE MODIFIED IN THE FOLLOWING WAYS:  (I) THE
DECISION MUST NOT BE A COMPROMISE BUT MUST BE THE ADOPTION OF THE SUBMISSION BY
ONE OF THE PARTIES; (II) THE DISPUTE SHALL BE DECIDED BY A PANEL OF THREE
(3) ARBITRATORS, ONE APPOINTED BY EACH OF THE PARTIES AND THE THIRD APPOINTED BY
THE OTHER TWO (2) ARBITRATORS OR, IF THE ARBITRATORS DO NOT AGREE, APPOINTED BY
THE AAA; (III) EACH ARBITRATOR WILL AGREE TO TREAT AS CONFIDENTIAL EVIDENCE AND
OTHER INFORMATION PRESENTED TO THEM; (IV) THERE WILL BE NO AUTHORITY TO AWARD
PUNITIVE DAMAGES (AND THE EXECUTIVE AND THE COMPANY AGREE NOT TO REQUEST ANY
SUCH AWARD); (V) THE OPTIONAL RULES FOR EMERGENCY MEASURES OF PROTECTIONS WILL
APPLY; (VI) THERE WILL BE NO AUTHORITY TO AMEND OR MODIFY THE TERMS OF THIS
AGREEMENT EXCEPT AS PROVIDED IN SECTION 17

 

16

--------------------------------------------------------------------------------


 

(and the Executive and the Company agree not to request any such amendment or
modification); and (vii) a decision must be rendered within ten (10) business
days of the parties’ closing statements or submission of post-hearing briefs.


 


(B)           INJUNCTIONS AND ENFORCEMENT OF ARBITRATION AWARDS.  THE EXECUTIVE
OR THE COMPANY MAY BRING AN ACTION OR SPECIAL PROCEEDING IN A STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION SITTING IN CHARLESTON, SOUTH CAROLINA TO ENFORCE
ANY ARBITRATION AWARD UNDER SECTION 14(A).  ALSO, THE COMPANY MAY BRING SUCH AN
ACTION OR PROCEEDING, IN ADDITION TO ITS RIGHTS UNDER SECTION 14(A) AND WHETHER
OR NOT AN ARBITRATION PROCEEDING HAS BEEN OR IS EVER INITIATED, TO TEMPORARILY,
PRELIMINARILY OR PERMANENTLY ENFORCE ANY PART OF SECTION 7.  THE EXECUTIVE
AGREES THAT (I) VIOLATING ANY PART OF SECTION 7 WOULD CAUSE DAMAGE TO THE
COMPANY THAT CANNOT BE MEASURED OR REPAIRED AND THAT THE COMPANY’S REMEDIES AT
LAW FOR A BREACH OR THREATENED BREACH OF ANY OF THE PROVISIONS OF SECTION 7
WOULD BE INADEQUATE, (II) THE COMPANY THEREFORE IS ENTITLED TO AN INJUNCTION,
RESTRAINING ORDER OR OTHER EQUITABLE RELIEF RESTRAINING ANY ACTUAL OR THREATENED
VIOLATION OF SECTION 7 IN ADDITION TO ANY REMEDIES AT LAW, (III) NO BOND WILL
NEED TO BE POSTED FOR THE COMPANY TO RECEIVE SUCH AN INJUNCTION, ORDER OR OTHER
RELIEF AND (IV) NO PROOF WILL BE REQUIRED THAT MONETARY DAMAGES FOR VIOLATIONS
OF SECTION 7 WOULD BE DIFFICULT TO CALCULATE AND THAT REMEDIES AT LAW WOULD BE
INADEQUATE.  IN ADDITION, IN THE EVENT OF A VIOLATION BY THE EXECUTIVE OF
SECTION 7, ANY SEVERANCE PAYMENTS OR BENEFITS BEING PAID TO THE EXECUTIVE
PURSUANT TO THIS AGREEMENT OR OTHERWISE SHALL IMMEDIATELY CEASE AND ANY
SEVERANCE PREVIOUSLY PAID TO THE EXECUTIVE SHALL BE IMMEDIATELY REPAID TO THE
COMPANY.


 


(C)           JURISDICTION AND CHOICE OF FORUM.  THE EXECUTIVE AND THE COMPANY
IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED IN CHARLESTON, SOUTH CAROLINA OVER ANY DISPUTE THAT IS NOT OTHERWISE
ARBITRATED OR RESOLVED ACCORDING TO SECTION 14(A).  THIS INCLUDES ANY ACTION OR
PROCEEDING TO COMPEL ARBITRATION OR TO ENFORCE AN ARBITRATION AWARD.  BOTH THE
EXECUTIVE AND THE COMPANY (I) ACKNOWLEDGE THAT THE FORUM STATED IN THIS SECTION
14(C) HAS A REASONABLE RELATION TO THIS AGREEMENT AND TO THE RELATIONSHIP
BETWEEN THE EXECUTIVE AND THE COMPANY AND THAT THE SUBMISSION TO THE FORUM WILL
APPLY EVEN IF THE FORUM CHOOSES TO APPLY NON-FORUM LAW, (II) WAIVE, TO THE
EXTENT PERMITTED BY LAW, ANY OBJECTION TO PERSONAL JURISDICTION OR TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING COVERED BY THIS SECTION 14(C) IN THE FORUM
STATED IN THIS SECTION 14(C), (III) AGREE NOT TO COMMENCE ANY SUCH ACTION OR
PROCEEDING IN ANY FORUM OTHER THAN THE FORUM STATED IN THIS SECTION 14(C) AND
(IV) AGREE THAT, TO THE EXTENT PERMITTED BY LAW, A FINAL AND NON-APPEALABLE
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT WILL BE CONCLUSIVE
AND BINDING ON THE EXECUTIVE AND THE COMPANY.  HOWEVER, NOTHING IN THIS
AGREEMENT PRECLUDES THE EXECUTIVE OR THE COMPANY FROM BRINGING ANY ACTION OR
PROCEEDING IN ANY COURT FOR THE PURPOSE OF ENFORCING THE PROVISIONS OF SECTION
14(A) AND THIS SECTION 14(C).


 


15.           SECTION 409A OF THE CODE.  THE PARTIES AGREE THAT THIS AGREEMENT
IS INTENDED TO COMPLY WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE AND THE
REGULATIONS AND OTHER GUIDANCE PROMULGATED THEREUNDER (“SECTION 409A”) OR AN
EXEMPTION FROM SECTION 409A.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE
CONTRARY, IF THE EXECUTIVE IS A “SPECIFIED EMPLOYEE” (AS DESCRIBED IN
SECTION 409A) ON THE DATE OF TERMINATION, ANY AMOUNT TO WHICH THE EXECUTIVE
WOULD OTHERWISE BE ENTITLED DURING THE FIRST SIX MONTHS FOLLOWING A SEPARATION
OF SERVICE THAT CONSTITUTES NONQUALIFIED DEFERRED COMPENSATION WITHIN THE
MEANING OF SECTION 409A AND THAT IS THEREFORE NOT EXEMPT FROM SECTION 409A AS
INVOLUNTARY SEPARATION PAY OR A SHORT-TERM DEFERRAL WILL BE ACCUMULATED AND PAID
IN A SINGLE LUMP SUM CASH PAYMENT (WITHOUT INTEREST) ON THE EARLIER OF (I) THE
FIRST BUSINESS DAY OF THE SEVENTH MONTH FOLLOWING THE DATE OF SUCH “SEPARATION
FROM SERVICE” (AS DEFINED UNDER SECTION 409A) OR (II) THE DATE OF THE
EXECUTIVE’S DEATH, AND ANY REMAINING PAYMENTS AND BENEFITS DUE UNDER THIS
AGREEMENT SHALL BE PAID OR

 

17

--------------------------------------------------------------------------------


 

provided in accordance with the normal payment dates specified for them herein. 
For purposes of this Agreement, each amount to be paid or benefit to be provided
hereunder shall be construed as a separate identified payment for purposes of
Section 409A.


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED (INCLUDING BY
FACSIMILE TRANSMISSION CONFIRMED PROMPTLY THEREAFTER BY ACTUAL DELIVERY OF
EXECUTED COUNTERPARTS) IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL AND ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


17.           MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED OR
WAIVED UNLESS SUCH MODIFICATION OR WAIVER IS AGREED TO IN WRITING AND SIGNED BY
THE EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE COMPANY.  NO WAIVER BY
EITHER PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR ANY PRIOR OR SUBSEQUENT TIME.  FAILURE BY THE
EXECUTIVE OR THE COMPANY TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF
THIS AGREEMENT OR TO ASSERT ANY RIGHT THE EXECUTIVE OR THE COMPANY MAY HAVE
HEREUNDER, INCLUDING, WITHOUT LIMITATION, THE RIGHT OF THE EXECUTIVE TO
TERMINATE EMPLOYMENT FOR GOOD REASON OR THE COMPANY TO TERMINATE EMPLOYMENT FOR
CAUSE, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR ANY
OTHER PROVISION OR RIGHT OF THIS AGREEMENT.  THIS AGREEMENT TOGETHER WITH ALL
EXHIBITS HERETO SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT
OF THE SUBJECT MATTER CONTAINED HEREIN.  NO AGREEMENTS OR REPRESENTATIONS, ORAL
OR OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE
BEEN MADE BY EITHER PARTY WHICH ARE NOT EXPRESSLY SET FORTH IN THIS AGREEMENT. 
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED FOR HEREIN, THE RIGHTS OF, AND
BENEFITS PAYABLE TO, THE EXECUTIVE OR THE EXECUTIVE’S ESTATE OR BENEFICIARIES
PURSUANT TO THIS AGREEMENT ARE IN ADDITION TO ANY RIGHTS OF, OR BENEFITS PAYABLE
TO, THE EXECUTIVE OR THE EXECUTIVE’S ESTATE OR BENEFICIARIES UNDER ANY OTHER
EMPLOYEE BENEFIT PLAN OR COMPENSATION PROGRAM OF THE COMPANY.


 


18.           REPRESENTATIONS.  THE EXECUTIVE REPRESENTS AND WARRANTS TO THE
COMPANY THAT (A) THE EXECUTIVE HAS THE LEGAL RIGHT TO ENTER INTO THIS AGREEMENT
AND TO PERFORM ALL OF THE OBLIGATIONS ON THE EXECUTIVE’S PART TO BE PERFORMED
HEREUNDER IN ACCORDANCE WITH ITS TERMS, AND (B) THE EXECUTIVE IS NOT A PARTY TO
ANY AGREEMENT OR UNDERSTANDING, WRITTEN OR ORAL, WHICH COULD PREVENT THE
EXECUTIVE FROM ENTERING INTO THIS AGREEMENT OR PERFORMING ALL OF THE EXECUTIVE’S
DUTIES AND OBLIGATIONS HEREUNDER.


 


19.           SECTION HEADINGS.  THE SECTION HEADINGS USED IN THIS AGREEMENT ARE
INCLUDED SOLELY FOR CONVENIENCE AND SHALL NOT AFFECT, OR BE USED IN CONNECTION
WITH, THE INTERPRETATION OF THIS AGREEMENT.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement on the Effective Date.

 

 

FORCE PROTECTION, INC.

 

 

 

 

 

By:

 /s/ Jack A. Davis

 

 

Name: Jack A. Davis

 

 

Title: Chair -Compensation Committee

 

 

 

 

“EXECUTIVE”

 

 

 

 

 /s/ Michael Moody

 

Name: Michael Moody

 

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of General Release

 

This General Release, dated as of the [•] day of [•] 20[•], is delivered by [•]
(the “Executive”) to and for the benefit of the Released Parties (as defined
below).  The Executive acknowledges that this General Release is being executed
in accordance with Section 5 of the Employment Agreement dated [•], 200[•] (the
“Employment Agreement”).

 

1.             General Release.  (a)  the Executive, for himself and for the
Executive’s heirs, dependents, assigns, agents, executors, administrators,
trustees and legal representatives (collectively, the “Releasors”) hereby
forever releases, waives and discharges the Released Parties (as defined below)
from each and every claim, demand, cause of action, fee, liability or right of
any sort (based upon legal or equitable theory, whether contractual, common-law,
statutory, federal, state, local or otherwise), known or unknown, which
Releasors ever had, now have, or hereafter may have against the Released Parties
by reason of any actual or alleged act, omission, transaction, practice, policy,
procedure, conduct, occurrence, or other matter from the beginning of the world
up to and including the Effective Date (as defined below), including, without
limitation, those in connection with, or in any way related to or arising out
of, the Executive’s employment or termination of employment or any other
agreement, understanding, relationship, arrangement, act, omission or
occurrence, with the Released Parties.

 

(b)           Without limiting the generality of the previous paragraph, this
General Release is intended to and shall release the Released Parties from any
and all claims, whether known or unknown, which Releasors ever had, now have, or
may hereafter have against the Released Parties including, but not limited to: 
(1) any claim of discrimination or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law) and the Family and
Medical Leave Act; (2) any claim under the South Carolina Human Affairs Law and
the South Carolina Wage Payment Statute; (3) any other claim (whether based on
federal, state or local law or ordinance, statutory or decisional) relating to
or arising out of the Executive’s employment, the terms and conditions of such
employment, the termination of such employment and/or any of the events relating
directly or indirectly to or surrounding the termination of such employment,
including, but not limited to, breach of contract (express or implied), tort,
wrongful discharge, detrimental reliance, defamation, emotional distress or
compensatory or punitive damages; and (4) any claim for attorney’s fees, costs,
disbursements and the like.

 

(c)           The foregoing release does not in any way affect: (1) the
Executive’s rights of indemnification to which the Executive was entitled
immediately prior to the Date of Termination (as defined in the Employment
Agreement); and (2) the right of the Executive to take whatever steps may be
necessary to enforce the terms of the Employment Agreement.

 

(d)           For purposes of this General Release, the “Released Parties” means
Force Protection, Inc. (the “Company”), all current and former parents,
subsidiaries, related companies, partnerships, joint ventures and employee
benefit programs (and the trustees, administrators, fiduciaries and insurers of
such programs), and, with respect to each of them, their predecessors and
successors, and, with respect to each such entity, all of its past, present, and
future employees, officers, directors, members, stockholders, owners,
representatives,

 

A-1

--------------------------------------------------------------------------------


 

assigns, attorneys, agents, insurers, and any other person acting by, through,
under or in concert with any of the persons or entities listed in this
paragraph, and their successors (whether acting as agents for such entities or
in their individual capacities).

 

2.             No Existing Suit.  The Executive represents and warrants that, as
of the Effective Date of this General Release, the Executive has not filed or
commenced any suit, claim, charge, complaint, action, arbitration, or legal
proceeding of any kind against the Company or its subsidiaries or affiliates. 
The Executive acknowledges that this General Release does not prohibit the
Executive from filing a charge of discrimination with the Equal Employment
Opportunity Commission.

 

3.             Knowing and Voluntary Waiver.  By signing this General Release,
the Executive expressly acknowledges and agrees that: (a) the Executive has
carefully read it and fully understands what it means; (b) the Executive has
discussed this General Release with an attorney of the Executive’s choosing
before signing it; (c) the Executive has been given at least twenty-one (21)
calendar days to consider this General Release; (d) the Executive has agreed to
this General Release knowingly and voluntarily and was not subjected to any
undue influence or duress; (e) the consideration provided the Executive under
the Employment Agreement is sufficient to support the releases provided by the
Executive under this General Release; (f) the Executive may revoke the
Executive’s execution of this General Release within seven (7) days after the
Executive signs it by sending written notice of revocation as set forth below;
and (g) on the eighth day after the Executive executes this General Release (the
“Effective Date”), this General Release becomes effective and enforceable,
provided that the Executive does not revoke this Agreement during the revocation
period.  Any revocation of the Executive’s execution of this General Release
must be submitted, in writing, to Force Protection, Inc. 9801 Highway 78,
Building No. 1, Ladson, South Carolina 29456-3802, to the attention of the
Co-General Counsel, stating “I hereby revoke my execution of the General
Release.”  The revocation must be personally delivered to the General Counsel or
mailed to the General Counsel and postmarked within seven (7) days of the
Executive’s execution of this General Release.  If the last day of the
revocation period is a Saturday, Sunday or legal holiday, then the revocation
period will be extended to the following day which is not a Saturday, Sunday or
legal holiday.  The Executive agrees that if the Executive does not execute this
General Release or, in the event of revocation, the Executive will not be
entitled to receive any of the payments or benefits under the Employment
Agreement (other than the Accrued Amounts and the Other Benefits).  The
Executive must execute this General Release on or before [•], 20[•].

 

This General Release is final and binding and may not be changed or modified.

 

Date:

 

 

 

 

 

 

 

Michael Moody

 

A-2

--------------------------------------------------------------------------------